Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I and species A in the reply filed on 6/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2016/0293669 to Issa.
The limitation that the solar cells of a string are disposed in descending order of potential is interpreted in light of the instant disclosure. For instance, paragraph [0038] of the instant specification recites that, in a string of solar cells which are connected in series, an electrode on a front of a solar cell with higher potential is connected to an electrode on a back of a solar cell with lower potential. Therefore the electrode with higher potential is interpreted as a positive electrode, and the electrode with lower potential is interpreted as a negative electrode. 
Regarding claim 1, this rejection refers to Marked-up Fig. 2 below. This Figure was annotated according to the teachings of Fig. 1, ¶0039-0044 of Issa. Specifically, Issa identifies two positive poles 42b near the center of Fig. 2, which are both adjacent a sub-module 40 of three solar cells 50 that are in electrical series. Following the connections 42 between sub-modules 40, and the requirement of symmetry about line “S”,  Marked-up Fig. 2 identifies the positive and negative electrodes of an exemplary subset of cells.
Issa teaches a solar power generator comprising
a plurality of first solar cell strings (elements 40 specifically identified in Marked-up Fig. 2 below) formed in a way that, in each first solar cell string, two or more solar cells 50, both ends within each solar cell having different widths (measured in the up-down direction of Marked-up Fig. 2), are connected in series and disposed in descending order of potential, with an end narrower in width of each solar cell facing one end in a first direction (left-right direction of Marked-up Fig. 2), from another end in the first direction
a plurality of second solar cell strings (elements 40 identified in Marked-up Fig. 2 below) formed in a way that, in each second solar cell string, two or more solar cells 50, both ends within each solar cell having different widths, are connected in series and disposed in descending order of potential, with an end wider in width of each solar cell facing the one end in the first direction, from the another end in the first direction, each of the plurality of second solar cell strings being aligned alternately with each of the plurality of first solar cell strings along a second direction (up-down direction of Marked-up Fig. 2) that is orthogonal to the first direction.

[AltContent: textbox (another  end)][AltContent: textbox (one end)][AltContent: textbox (second solar cell string)][AltContent: textbox (second solar cell string)][AltContent: ][AltContent: ][AltContent: textbox (first solar cell string)][AltContent: textbox (first solar cell string)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Issa as applied to claim 1 above, and further in view of US PGPub 2012/0298200 to Niggemann.
Regarding claim 2, Issa teaches the limitations of claim 1. While Issa does not specifically teach the means by which solar cells adjacent to each other on a same solar cell string are connected in series, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use an interconnector to connect an electrode with a higher potential to an electrode with lower potential on adjacent cells, as Issa teaches that using interconnectors (such as 42) is a suitable method for providing such electrical connections (see previously cited passages). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Issa does not specifically teach that the solar cells included in the plurality of first solar cell strings and the plurality of second solar cell strings are solar cells having the claimed structure, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use solar cells where a current flows from an electrode on the back to an electrode on the front as the solar cells included in the plurality of first solar cell strings and second solar cell strings, as Niggemann teaches that similar solar cells have such a structure (Fig. 2, ¶0024-0028).
Regarding claim 4, Issa teaches the limitations of claim 1. While Issa does not specifically teach that the solar cells have the claimed structure, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include solar cells in the first (second) solar cell strings that are solar cells on the front is arranged on the end narrower (wider) in width and the electrode on the back is arranged on the end wider (narrower) in width, as Niggemann teaches that it is conventional to form solar cells similar to those taught by Issa with electrodes on a front and back which extend to all ends of the solar cell (Fig. 5, ¶0024-0028, 0118-0120).

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0076761 to Rehder (of record). The teachings of Rehder relied upon herein find support in US Provisional Applications 62/394,666, 62/394,627, 62/394,649, and 62/394,629 filed 9/14/2016.
The limitation that the solar cells of a string are disposed in descending order of potential is interpreted in light of the instant disclosure. For instance, paragraph [0038] of the instant specification recites that, in a string of solar cells which are connected in series, an electrode on a front of a solar cell with higher potential is connected to an electrode on a back of a solar cell with lower potential. Therefore the electrode with higher potential is interpreted as a positive electrode, and the electrode with lower potential is interpreted as a negative electrode. 
Rehder teaches a solar power generator (Fig. 19) comprising
a plurality of first solar cell strings (1st column of solar cells on the bottom represents a first solar cell string, 3rd, 5th, 7th column of solar cells from the bottom are also first solar cell strings) formed in a way that, in each first solar cell string, two or more solar cells 14, both ends within each solar cell having different widths, are connected in series, with an end narrower in width of each solar cell facing one end in a first direction, from another end in the first direction (the cells in the identified first solar cell strings have an end closer to the bottom of the page that is wider than a narrower end closer to the top of the page; the narrow end of each cell faces the top in an first up-down direction; ¶0116)
a plurality of second solar cell strings (2nd, 4th, 6th, 8th column of solar cells from the bottom) formed in a way that, in each second solar cell string, two or more solar cells 14, both ends within each solar cell having different widths, are connected in series, with an end wider in width of each solar cell facing the one end in the first direction, from the another end in the first direction (the cells in the identified second solar cell strings have an end closer to the bottom of the page that is narrower than a wider end closer to the top of the page; the wider end of each cell faces the top in a first up-down direction)
each of the plurality of second solar cell strings are aligned alternately with each of the plurality of first solar cell strings along a second direction that is orthogonal to the first direction (the solar cells of each first solar cell string and each second solar cell string are aligned along a left right direction of Fig. 19).
Rehder teaches that each solar cell of the first and second solar cell strings has an electrode 32 on the front and an electrode 34 on the back (Figs. 5, 6, ¶0082, 0085), and that a front electrode of one cell is connected to a back electrode of an adjacent cell in a series configuration (Fig. 12, ¶0096). Therefore a skilled artisan would understand that the electrodes 32, 34 have opposing polarities. Further, Rehder teaches that the first solar cell strings of the embodiment of Fig. 19 can be connected from front to back in a right to left direction, or from back to front in a right to left direction (Fig. 17, ¶0114), but does not specifically teach a potential of each of the electrodes. Regardless, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to dispose the cells within the first and second solar cell strings in a descending order of potential because the elements which interconnect cells are designed to allow for flexible, changeable, connections between solar cells to fit different power needs (¶0119-0121, 0125, 0135-0138).
Per claim 2, modified-Rehder teaches the limitations of claim 1. The solar cells 14 included in the plurality of first solar cell strings and the plurality of second solar cell strings are solar cells where current flows from an electrode 34 on the back to an electrode 32 on the front (Fig. 12), and among the solar cells adjacent to each other on a same solar cell string, the electrode on the front of the solar cell with higher potential and the electrode on the back of the solar cell with lower potential are connected by an interconnector 30 (see cited passages and reasoning above).
Per claim 3, modified-Rehder teaches the limitations of claim 1. The solar cells included in the plurality of first solar cell strings and the plurality of second solar cell strings are all of the same shape and size (Fig. 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726